PER CURIAM.
Gloria Walker, a teacher of music in the Dade County school system for sixteen years, was dismissed by the superintendent of schools in 1986 following successive unacceptable annual evaluations in 1984-85 and 1985-86.1
Acting on Ms. Walker’s request for a hearing, the Education Practice Commission filed an administrative complaint alleging specific acts of incompetency. A hearing before an officer for the Division of Administrative Hearings resulted in findings of fact and conclusions of law recommending affirmance of the school board action and a three-year teaching certificate suspension. The Commission voted to accept the hearing examiner’s findings of fact and conclusions of law, but rejected the recommended penalty, and instead increased the three-year suspension to a three-year revocation. As required by law, the Commission gave reasons for increasing the recommended penalty:
(1) Respondent having received ten years of unsatisfactory evaluations during her teaching career.
(2) Respondent’s difficulty ... in dealing with teachers and students at the school.
(3) Respondent’s unacceptable performance in the area of classroom management.
(4) Respondent’s demonstrated inability ... to complete recommended remedial prescriptions upon advice.
We have examined the record and find the Commission’s first stated reason without evidentiary support. Although there were areas in which the evaluating principals, over the years, felt that Ms. Walker’s performance was deficient, there was only one year (1975-76) in the fourteen-year span between 1970 and 1984 where her overall evaluation was unacceptable. In many of. those thirteen acceptable annual evaluations no deficiencies were noted by the evaluator. Where provided for on the evaluation form, the evaluator also recommended that she be rehired or retained for employment.
Because the remaining three reasons are related to the first, it cannot be said that the Commission would have recommended the more severe penalty on the basis of reasons (2), (3), and (4) alone. The penalty should therefore be reconsidered in light of this opinion.
Reversed and remanded.

. The appellant concedes that two successive years of unacceptable annual evaluations is grounds for dismissal. This appeal is only from the Education Practice Commission’s decision to increase the penalty from dismissal and a three-year certificate suspension, to a dismissal and a three-year certificate revocation. The consequence of the increased penalty is that Ms. Walker must now reapply for a teaching certificate upon the expiration of the three-year revocation, while her certificate would have been reinstated automatically after a suspension.